Title: To James Madison from Jesse Bledsoe, 27 September 1816
From: Bledsoe, Jesse
To: Madison, James


        
          Dr. Sir,
          Paris. Keny Septr. 27th. 1816
        
        I always feel a degree of diffidence in obtruding a recommendation upon the Executive. Yet I acknowledge I feel less on this occasion than upon any other which I have ventured to make. By the death of Judge Innis a vacancy is to be filled of District Judge for this State. Mr. Robt. Trimble will accept of the Office than Whom no man in the State is better (if as well qualified) to fill the Vacancy.
        A Sound Lawyer & a Sound man He cannot fail to be highly acceptable. No one will be more So to the people of this State. He has once filled the Office of Chief Justice with credit to himself & Satisfaction to the people.
        There can be no error in appointing him. With great regard Yr. Mo. Obt Servt
        
          J: Bledsoe
        
      